This action was brought originally in the Cuyahoga Common Pleas by Fred C. Irish against George R. Sisson for ejectment and an accounting. Sisson filed an answer and cross petition in an effort to obtain a decree for specific performance compelling the conveyance of certain real property to him.
Attorneys — B. H. Davis, for Sisson; Lieghley, Halle, Haber & Berick for Irish; all of Cleveland.
It appears that the American Female Guardian Society entered a contract with Porter W. Sisson and wife whereby George R. Sisson who was in the custody of the society was received and cared for in the Sisson home. The contract in effect provided that the child would be cared for as though it were their own and Sisson remained in this family until he married.
Mrs. P. W. Sisson died intestate leaving the real property in question and by this action certain relatives of P. W. Sisson are attempting to obtain property which she left.
George Sisson also filed an action to contest the will of Porter Sisson in which he was bequeathed $1.00.
The judgment of the Common Pleas in favor of Irish was affirmed by the Court of Appeals.
Sisson in the Supreme Court contends:
1. That the contract between the society and his foster parents was in effect a legal adoption and that therefore he should inherit the real property in question.
2. That he is an interested party within the purview of 12079 GC. and therefore is entitled to maintain an action to set aside the will.